Exhibit 10.9

WAIVER AND AMENDMENT NO. 2 TO SECOND AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

THIS WAIVER AND AMENDMENT NO. 2 TO SECOND AMENDED AND RESTATED RECEIVABLES
PURCHASE AGREEMENT, effective as of August 28, 2008 (this “Waiver and
Amendment”), is entered into by and among DEJ 98 Finance, LLC, a Delaware
limited liability company (the “Seller”), Wolverine Finance, LLC, a Tennessee
limited liability company, as initial servicer (the “Servicer”), Wolverine Tube,
Inc., a Delaware corporation, as performance guarantor (the “Performance
Guarantor” and, together with the Seller and the Servicer, the “Seller
Parties”), The CIT Group/Business Credit, Inc., a New York corporation
(“CIT/BC”), individually and as co-agent (the “Co-Agent”), and Wachovia Bank,
National Association, individually (“Wachovia” and, together with CIT/BC, the
“Purchasers”), and as agent for the Purchasers (together with its successors and
assigns in such capacity, the “Agent” and, together with the Co-Agent, the
“Agents”).

PRELIMINARY STATEMENTS

The Seller Parties, the Purchasers and the Agents are parties to that certain
Second Amended and Restated Receivables Purchase Agreement dated as of
February 21, 2008, as heretofore amended (the “RPA”; capitalized terms used and
not otherwise defined herein are used with the meanings attributed thereto in
the RPA).

Certain events of default have occurred under the ABL Credit Agreement, as a
result of which, an Amortization Event exists under Section 9.1(f) of the RPA
and a Termination Event exists under Section 5.1(d) of the U.S. Receivables Sale
Agreement. In addition, an Amortization Event has occurred under Section 9.1(u)
of the RPA. The Seller Parties have requested that the Agents and the Purchasers
waive such Amortization Events and Termination Event and that they agree to
amend the RPA as set forth herein. The Agents and the Purchasers are willing to
agree to such waiver and amendments only on the terms and subject to the
conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the premises, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:

1. Waivers.

1.1. Solely with respect to the four quarters ended June 29, 2008, each of the
Agents and the Purchasers hereby waives the Amortization Events existing under
Section 9.1(f) by virtue of the events of default under the ABL Credit Agreement
that are waived pursuant to Amendment No. 14 to Amended and Restated Credit
Agreement and Waiver, dated as of even date herewith (and each of the parties
hereby waives or consents to the waiver of the Termination Event existing under
Section 5.1(d) of the U.S. Receivables Sale Agreement) and Section 9.1(u) of the
RPA by virtue of Consolidated EBITDA for the Consolidated Parties being less
than US$32,000,000.

 

1



--------------------------------------------------------------------------------

1.2. Solely to the extent that any violation of Section 7.1(a)(i) of the RPA
occurred prior to the date of this Waiver and Amendment by virtue of the
Seller’s failure to deliver its audited financials for its fiscal year ended
December 31, 2007 within 120 days thereafter, any resulting Amortization Event
arising under Section 9.1(d) of the RPA prior to the date hereof is hereby
waived (it being understood that nothing in this Waiver and Amendment shall be
deemed to waive the requirement that the Seller deliver such audited financials
by the date specified in Section 2.1 below).

2. Amendments.

2.1. Section 7.1(a)(i) of the RPA is hereby amended to insert the following
immediately prior to the period at the end thereof:

; provided, however, that the Seller’s audited financials for its fiscal year
ended December 31, 2007 shall not be required to be delivered until October 15,
2008

2.2. Section 13.1(b) of the RPA is hereby amended to insert a period immediately
prior to the proviso therein and to strike the balance of the text in such
Section.

2.3. The definition of each of the following terms set forth in the RPA is
hereby amended and restated in its entirety to read, respectively, as follows:

“ABL Credit Agreement” means that certain Amended and Restated Credit Agreement,
dated as of April 28, 2005, as amended or otherwise modified through and
including August 28, 2008, but without giving effect to any subsequent amendment
thereto or restatement or waiver thereof unless each of the Co-Agent and the
Agent hereunder in their capacities as such (and not merely in their capacities
as lenders party to the ABL Credit Agreement) consents in writing to such
subsequent amendment, restatement or waiver.

“Bank Agent” means Wachovia Bank, National Association, as administrative agent
for the financial institutions party to the ABL Credit Agreement, and its
successors and assigns in such capacity.

“Consolidated Net Income” has the meaning set forth in the ABL Credit Agreement.

“Fixed Charge Coverage Ratio” has the meaning set forth in the ABL Credit
Agreement.

2.4. Section 9.1(s) of the RPA is hereby amended and restated in its entirety to
read as follows:

 

2



--------------------------------------------------------------------------------

(s) Failure of the Consolidated Parties to maintain a Fixed Charge Coverage
Ratio for any applicable period of at least the applicable ratio required by
Section 8.1 of the ABL Credit Agreement.

2.5. Section 9.1(t) of the RPA is hereby amended and restated in its entirety to
read as follows:

(t) The Consolidated Parties’ Consolidated Capital Expenditures (as defined in
the ABL Credit Agreement) shall exceed the limit specified in Section 8.2 of the
ABL Credit Agreement.

2.6. Section 9.1(u) of the RPA is hereby amended and restated in its entirety to
read as follows:

(u) Failure of the Domestic Consolidated Parties (as defined in the ABL Credit
Agreement) to maintain a minimum Consolidated EBITDA for any applicable period
of at least the applicable amount required by Section 8.3 of the ABL Credit
Agreement.

2.7. A new Section 9.1(w) shall be added to the RPA to read as follows:

(w) Beginning on August 28, 2008, the Consolidated Parties shall fail to
maintain minimum Excess Liquidity (as defined in the ABL Credit Agreement) of at
least the amount required by Section 8.4 of the ABL Credit Agreement.

3. Representations.

3.1. Each of the Seller Parties represents and warrants to the Purchasers and
the Agent that it has duly authorized, executed and delivered this Waiver and
Amendment and that the RPA, as amended hereby, constitutes, a legal, valid and
binding obligation of such Seller Party, enforceable in accordance with its
terms (except as enforceability may be limited by applicable bankruptcy,
insolvency, or similar laws affecting the enforcement of creditors’ rights
generally or by equitable principles relating to enforceability).

3.2. Each of the Seller Parties further represents and warrants to the
Purchasers and the Agent that, after giving effect to this Waiver and Amendment,
each of its representations and warranties set forth in Section 5.1 of the RPA
is true and correct as of the date hereof and that no Amortization Event or
Unmatured Amortization Event exists as of the date hereof and is continuing.

4. Conditions Precedent. This Waiver and Amendment shall become effective as of
the date first above written upon satisfaction of each of the following
conditions:

(a) Receipt by the Agent of a counterpart hereof duly executed by each of the
parties hereto;

 

3



--------------------------------------------------------------------------------

(b) Receipt by each of the Co-Agent and the Agent of an Amendment No. 2 Fee
Letter, duly executed by each of the parties thereto, and payment of the
amendment fees described therein;

(c) Receipt by the Agent of a certificate of the Seller’s parent company’s
secretary or assistant secretary certifying an attached copy of the resolutions
of the Seller’s board of managers authorizing the execution and delivery of this
Waiver and Amendment and expressly determining that the Seller’s execution and
delivery hereof is in the best interests of the Seller; and

(d) Receipt by Latham & Watkins LLP of payment of $12,888.02 of previously
invoiced but unpaid legal fees and disbursements in connection with the
Transaction Documents.

5. Miscellaneous.

5.1. Except as expressly amended hereby, the RPA shall remain unaltered and in
full force and effect, and each of the parties hereby ratifies and confirms the
RPA, the Performance Undertaking and each of the other Transaction Documents to
which it is a party.

5.2. THIS WAIVER AND AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO PRINCIPLES
OF CONFLICTS OF LAW.

5.3. This Waiver and Amendment may be executed in any number of counterparts and
by the different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute one and the same Amendment. Delivery of any executed
counterpart by facsimile or electronic mail with an attached image of such
executed counterpart shall have the same force and effect as delivery of an
originally executed counterpart.

<Signature pages follow>

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Waiver and Amendment
effective as of the date first above written.

 

DEJ 98 FINANCE, LLC By:  

/s/ David A. Owen

Name:   David A. Owen Title:   Member, Board of Managers WOLVERINE FINANCE, LLC
By:  

/s/ David A. Owen

Name:   David A. Owen Title:   Vice Manager and Treasurer

 

5



--------------------------------------------------------------------------------

WOLVERINE TUBE, INC. By:  

/s/ David A. Owen

Name:   David A. Owen Title:   Chief Financial Officer

 

6



--------------------------------------------------------------------------------

THE CIT GROUP/BUSINESS CREDIT, INC.,

individually and as Co-Agent

By:  

/s/ Alan Strauss

Name:   Alan Strauss Title:   Vice President

 

7



--------------------------------------------------------------------------------

WACHOVIA BANK, NATIONAL ASSOCIATION,

individually and as Agent

By:  

/s/ Elizabeth R. Wagner

Name:   Elizabeth R. Wagner Title:   Managing Director

 

8